Felton, Chief Judge,
dissenting. 1. I dissent from the judgment because the issue as to the value of the property remains a question for a jury. The affidavit by Richard W. Daniels in behalf of the movant for summary judgment contained the following as to the value of the property: “I am familiar with the pleadings in the above styled case and every article appearing in the exhibits to Vulcan’s petition were consigned to Cloer. No money has ever been paid by Cloer to Vulcan for this merchandise nor has any of it been returned to Vulcan by Cloer. The value asserted in Vulcan’s petition is true and correct and conforms to Vulcan’s standard price list.” His statement that the value stated in the petition is correct is only an opinion of the value and in a case such as this, value based on opinion is always a jury question. The statement that the value stated in the petition conforms to Vulcan’s standard price list, without more, has no probative value.
2. I think that in a summary judgment proceeding the pleadings, the motion for summary judgment, affidavits and depositions for and against the grant of a summary judgment are a part of the record in the proceeding and that a motion to set aside for a defect not appearing on the face of the record is not indicated or necessary. The decision in such a case is decided on the written documents of file in court. In the strict sense there is no evidence, even if we have on occasion so designated affidavits and depositions.